Exhibit (a)(5) PRESS RELEASE FOR IMMEDIATE RELEASE Series D of Tender Investors, LLC announces its tender offer for ADRs of MAGYAR TELEKOM PLC (NYSE:MTA) Point Richmond, Calif. (Business Wire)—October 14, 2010—Series D of Tender Investors, LLC (“Purchaser”) has announced its tender offer for ADRs (the “ADRs”) of Magyar Telekom, Plc. (NYSE:MTA). The Purchaser is offering to purchase up to 325,000 ADRs for $12.15 per ADR. The Purchaser has filed with the U.S. Securities and Exchange Commission a Tender Offer Statement on Schedule TO, an Offer to Purchase and other exhibits (together, “Tender Offer Materials”) providing details of its offer.
